UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 IPASS, INC. (Name of Registrant as Specified in Its Charter) FOXHILL OPPORTUNITY MASTER FUND, L.P. FOXHILL OPPORTUNITY FUND, L.P. FOXHILL OPPORTUNITY OFFSHORE FUND, LTD. FOXHILL CAPITAL (GP), LLC FOXHILL CAPITAL PARTNERS, LLC NEIL WEINER RANDALL C. BASSETT KENNETH H. TRAUB PAUL A. GALLEBERG (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Foxhill Opportunity Master Fund, L.P. (“Foxhill”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of three nominees as directors at the 2009 annual meeting of stockholders of iPass Inc. (the “Annual Meeting”) and the approval of a non-binding business proposal.Foxhill has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1:On March 3, 2009, Foxhill issued the following press release: FOXHILL OPPORTUNITY MASTER FUND, L.P. DISCLOSES NOMINATION OF THREE HIGHLY QUALIFIED DIRECTOR CANDIDATES FOR ELECTION TO THE IPASS INC. BOARD AT THE 2 Submits a non-binding business proposal to destagger the Board PRINCETON, N.J., March 3, 2009 - Foxhill Opportunity Master Fund, L.P. (“Foxhill”), an affiliate of Foxhill Capital Partners, LLC (“Foxhill Capital”), announced today that it has nominated three highly qualified director nominees for election to the Board of Directors (the “Board”) of iPass Inc. (“iPass” or the “Company”) (Nasdaq: IPAS) to replace three directors whose terms are up for election at the Company’s 2009 Annual Meeting of Stockholders (the “Annual Meeting”), and has submitted a non-binding business proposal at the Annual Meeting to declassify the Board.Foxhill, which, together with the nominees, beneficially owns an aggregate of 4,325,162 shares, or approximately 7.0% of the outstanding shares of common stock of the Company, delivered written notice, dated February 26, 2009, of its nomination and proposal to the Corporate Secretary of iPass in accordance with the Company’s Bylaws. Foxhill has been a patient, long-term stockholder that believes that the substantial decline in iPass’ shareholder value is the result of the poor capital allocation decisions and misguided business strategies of the Board.Neil Weiner, the managing member of Foxhill Capital, stated, “The failure of this Board is evidenced by the precipitous decline in shareholder value.Since January 2007, the Company’s stock price has declined by approximately 84% resulting in a current enterprise value of less than zero.This Board has overseen a significant depletion of the Company’s cash, and nevertheless, the market value is now less than the remaining cash.It is imperative that the Board and management are refocused to reverse these destructive trends, protect the Company’s assets and start to maximize shareholder value.” Examples of the Company’s flawed business strategies include: · Poor capital allocation decisions.The Board has authorized the spending of approximately $106.5 million on three separate acquisitions, including the most recent acquisition of GoRemote in February 2006 for $78 million.Despite this large cash investment, the Company has had to write down the value of each of these acquisitions to zero. · Consistent failure to deliver on Company forecasts.The Company has lost credibility by setting expectations, and consistently failing to execute on strategy and meet financial guidance.The Company has not earned a profit since 2005. · Lack of transparency and failure to execute strategy.Stockholders of iPass, including Foxhill, have repeatedly expressed concerns to the Board and management, both publicly and privately, regarding the strategic direction of the Company.Yet, the Board has failed to propose any new strategies to turn the Company around, despite engaging an investment banking firm in June 2008.Instead, in November 2008, the Board asserted that, “…after consideration of alternatives, the board unanimously determined to continue to focus on a stand-alone strategy as it strives to maximize shareholder value.”Foxhill questions whether the Board has fully vetted all strategic alternatives, given the fact that the Board has failed to disclose what alternatives were considered by the investment banking firm or to describe the strategic process it conducted.The Board has also failed to provide stockholders with any insights onthis stand-alone strategy. Mr.
